Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered October 19, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1182Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]). Contrary to the contention of defendant, his waiver of the right to appeal was voluntarily, knowingly, and intelligently entered (see People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]; People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). Although Supreme Court made only one direct inquiry concerning the waiver during the plea colloquy, we conclude that the waiver was validly entered, based on defendant’s response to that inquiry and the facts and circumstances surrounding the waiver (see People v Coleman [appeal No. 1], 219 AD2d 827 [1995]; see generally People v Seaberg, 74 NY2d 1, 11 [1989]). The unrestricted waiver by defendant of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Scudder, P.J., Smith, Fahey, Peradotto and Pine, JJ.